Citation Nr: 0936581	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-00 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychological 
disorder, other than PTSD.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO).


FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that the 
Veteran does not have PTSD.

2.  A psychological disorder, other than PTSD, was not 
present until many years after service.

3.  Bilateral hearing loss was not present during, or within 
a year after, service and did not develop as a result of any 
incident during service, including exposure to noise.

4.  Tinnitus was not present during service, and was not 
present when the Veteran was examined for VA purposes in 
February 2006.  




CONCLUSION OF LAW

1.  PTSD was not incurred in, or aggravated by, service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).

2.  A psychological disorder, other than PTSD, was not 
incurred in or aggravated by active service, nor may service 
connection for such a disability be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131(West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to provide a claimant notification 
of the information and evidence necessary to substantiate a 
claim, the division of responsibility in obtaining evidence 
and assistance in developing this evidence.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements 
were accomplished in a November 2005 letter.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service, VA and private treatment records have been 
obtained, and the Veteran's request for a hearing related to 
his claims has been honored.  Importantly, the Veteran was 
also afforded VA medical examinations, and the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  

At the outset, the Board acknowledges the recent ruling in 
Clemons v. Shinseki, No. 07-558 (Vet. App. Feb. 17, 2009), 
which clarified how the Board should analyze claims for 
posttraumatic stress syndrome and other acquired psychiatric 
disorders.  As emphasized in Clemons, though a Veteran may 
only seek service connection for PTSD, the Veteran's claim 
"cannot be limited only to that diagnosis, but must rather 
be considered a claim for any mental disability that may be 
reasonably encompassed."  Id.  Essentially, the Court found 
that a Veteran does not file a claim to receive benefits only 
for an acquired psychiatric disorder, such as PTSD, but in 
fact makes a general claim for whatever mental condition may 
be afflicting the Veteran.  Accordingly, the Board will 
address both the Veteran's claim for PTSD as well as his 
claim for a psychological disorder, other than PTSD.

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as a psychosis or an organic disease of the nervous system, 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran contends that he developed PTSD as a result of 
his experiences in Vietnam.  However, after reviewing the 
evidence of record, the Board finds that the preponderance of 
the evidence weighs against the claim for service connection 
for PTSD because the most convincing medical evidence of 
record reflects that the Veteran does not currently have 
PTSD.  

In reaching this conclusion, the Board notes that the Veteran 
has submitted multiple statements outlining his claimed PTSD 
stressors.  In February 2006 and March 2006 stressor 
statements, the Veteran indicated that his friend was killed 
by a sniper, which resulted in the Veteran being covered in 
his friend's blood.  In a July 2006 stressor statement the 
Veteran indicated he shared a bunk with his friend, and one 
morning discovered him dead from an unknown cause.  The death 
of the Veteran's bunkmate in his sleep has been confirmed by 
a Line of Duty Investigation Report; however, VA was unable 
to substantiate the Veteran's claim that his friend was ever 
hit with sniper fire.  Though the Veteran has one confirmed 
stressor, this alone is not enough to substantiate his 
service connection claim for PTSD.  

In connection with his present claim, the Veteran was 
provided a January 2008 VA examination.  Upon considering the 
Veteran's confirmed stressor, the Veteran's medical records, 
and the results of an appropriate psychological examination, 
the examiner concluded that the "Veteran did not report a 
stressor that meets criterion A for a diagnosis of 
Posttraumatic Stress Disorder."  Though finding the Veteran 
did not have PTSD, the examiner did diagnose the Veteran with 
an anxiety disorder not otherwise specified.  

The Board acknowledges that VA treatment records dated as 
early as October 2005 diagnose the Veteran with PTSD.  
However, these diagnoses are based on the Veteran's report of 
being covered in blood, after witnessing his best friend 
being shot, and this stressor has not been confirmed.  In 
fact, the Veteran's account of this stressor changed over the 
pendency of his claim.  Accordingly, these diagnoses were 
based on an uncorroborated factual premise and their 
probative weight is greatly diminished.  See Sklar v. Brown, 
5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
Swann v. Brown, 5 Vet. App. 229, 232 (1993).

Further, the January 2008 VA examination obviously weighs 
heavily against the Veteran's claim, as PTSD was not 
considered the Veteran's psychiatric diagnosis.  In reaching 
the ultimate conclusion that the Veteran did not have PTSD, 
the examiner interviewed the Veteran, considered the 
Veteran's medical history and the Veteran's confirmed 
stressor, making the diagnosis very probative and credible.  

In the present case, the preponderance of the competent 
medical evidence shows that the Veteran's current symptoms do 
not support a diagnosis of PTSD for VA purposes.  The 
Veteran's own opinion, as expressed in his multiple 
statements, that his current complaints are related to 
service and are due to PTSD, are not enough to support his 
claim.  Lay persons, such as the Veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492,494-5 (1992).  The 
January 2008 examination specifically considered the 
confirmed stressors, so there is no need to provide yet 
another examination.  Accordingly, the Board concludes that 
PTSD was not incurred in or aggravated by service.  

A Psychological Disorder, Other Than PTSD

The Veteran's service treatment record reflects no treatment 
or complaints related to any psychological disorder while in 
service.  The Veteran's October 1967 induction and October 
1969 separation examinations both reflect his psychiatric 
condition to be normal.  On the Report of Medical History 
completed by the Veteran in October 1967 (at the time of 
induction) and in October 1969 (at the time of separation), 
the Veteran indicated he had never had any instance of (i) 
frequent trouble sleeping, (ii) frequent or terrifying 
nightmares, (iii) depression or excessive worry, or (iv) 
nervous trouble of any sort.  

An October 2005 VA treatment record reflects the first 
notation of any psychological disorder, and as indicated 
above, the Veteran was recently diagnosed to have an anxiety 
disorder.  Though the Veteran has a current diagnosis of a 
psychological disorder, other than PTSD, no competent 
evidence of record ties it to the Veteran's military service.  
Further, the first diagnosis was some thirty-six years after 
(1969-2005), which tends to weigh against the Veteran's 
claim.  See Maxon v. West, 12 Vet. App. 453 (1999), aff'd 230 
F.3d 1330 (Fed. Cir. 2000).  

The Veteran's own opinion that his current psychological 
disorder is related to service is not enough to support his 
claim.  Lay persons, such as the Veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 
Therefore, his opinion also is insufficient to provide the 
necessary nexus between his psychological disorder, other 
than PTSD, and his military service.

Based on the foregoing evidence, the Board finds that the 
Veteran's psychological disorder, other than PTSD, was not 
present until many years after separation from service and 
there is no competent evidence linking his current 
psychological disorder to his period of service.  
Accordingly, the Board concludes that a psychological 
disorder was not incurred in or aggravated by service.

Bilateral Hearing Loss 

The Veteran contends that his current bilateral hearing loss 
is a result of noise exposure, while a cook with an artillery 
unit in Vietnam.

The Veteran's service treatment records reflect no medical 
evidence of treatment for any ear related injury during 
service.  The Veteran's October 1967 induction and October 
1969 separation examinations both reflect the Veteran's 
hearing was within normal limits.  Additionally, on his 
October 1969 Report of Medical History the Veteran denied and 
(i) hearing loss, (ii) running ears, or (iii) ear, nose or 
throat trouble.  

The February 2006 VA examination provided in an effort to 
assist the Veteran with his claim is the first post service 
notation of bilateral hearing loss.  At this time, the 
examiner recorded the Veteran's account of his disorder, and 
performed an appropriate audiological examination.  Based on 
this audiological examination, the examiner diagnosed right 
ear severe rising to moderately severe sensorineural hearing 
loss at 500 to 4000 hertz, and normal left ear sensitivity 
500 to 4000 hertz.  After considering the Veteran's credible 
account of in-service noise exposure, the examiner noted the 
Veteran's test results were not in a configuration consistent 
with noise exposure, and opined that the Veteran's "hearing 
loss is not the result of military noise exposure."  Though 
the examiner conceded the Veteran's in service noise 
exposure, the examiner indicated that 

Research indicates that previously noise-exposed 
ears are not more sensitive to future noise 
exposure and that hearing loss due to noise 
exposure does not progress (in excess of that 
expected from aging) once the exposure to noise is 
discontinued.  Therefore, any hearing loss 
measured in the future cannot have been caused by 
past exposure to high intensity noise in the 
military.

Ultimately, this is the only medical opinion of record 
related to the Veteran's hearing loss claim.  

In analyzing the foregoing evidence, the Board has considered 
the Veteran's statements, as to his belief that his hearing 
loss is related to service; however, the Veteran, as a lay 
person, is not competent to offer a medical diagnosis or to 
assert medical causation of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  For the sake of 
analyzing the claim, the Board accepts as credible the 
Veteran's testimony that he was exposed to factors, such as 
loud noises, while in-service.  However, the Veteran's 
testimony alone is insufficient to establish service 
connection for bilateral hearing loss.

The most probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions.  In this case, the only medical opinion of 
record indicates that the Veteran's current bilateral hearing 
loss is not related to military service, and no medical 
opinion of record provides the necessary nexus between the 
Veterans' current disorder and his military service or any 
incident in service.  Accordingly, the Board finds that the 
preponderance of the evidence shows that bilateral hearing 
loss was not present during service, was not manifest within 
a year after separation from service, and is not attributable 
to any event or injury during service.  Ultimately, bilateral 
hearing loss was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service and 
the Veteran's appeal is denied.

Tinnitus

The Veteran contends that his current tinnitus is a result of 
noise exposure, while a cook with an artillery unity in 
Vietnam.

The Veteran's service treatment records reflect no medical 
evidence of treatment for or any ear related injury during 
service.  The Veteran's October 1967 induction and October 
1969 separation examinations both are negative of any 
notation of tinnitus.  Additionally, on his October 1969 
Report of Medical History the Veteran denied and (i) hearing 
loss, (ii) running ears, or (iii) ear, nose or throat 
trouble.  

There is no medical evidence of record indicating that the 
Veteran sought treatment for tinnitus after his separation 
from service.  In fact, at a February 2006 VA examination the 
Veteran denied any complaints of tinnitus.  As there were no 
complaints of tinnitus at this time, even as the examiner 
conceded the Veteran's in service noise exposure, no 
diagnosis of tinnitus was provided.  

Although the Veteran has given his own opinion that he 
currently has tinnitus and it resulted from noise exposure 
during service, the Court has generally held that lay 
persons, such as the Veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as the cause of 
a disability.  See Espiritu, 2 Vet. App. 492 (1992).  
Therefore, the Veteran's opinion alone is insufficient to 
support his service connection claim.  

The competent evidence of record does not support the 
Veteran's position that any current tinnitus is related to 
service.  The Veteran denied any claim of tinnitus at his VA 
examination and no medical evidence of record indicates that 
the Veteran has ever complained of, or sought treatment for, 
tinnitus since his separation from service.  Moreover, it was 
not until the Veteran's May 2009 Board hearing that he 
indicated definitively that he had tinnitus, and even at this 
time the Veteran placed the onset of the condition after 
service.  Hearing Trans., p. 9.  Additionally, there is no 
medical evidence of record providing the necessary nexus 
between the Veteran's claimed tinnitus and his military 
service.  Therefore, the Board finds tinnitus was not 
incurred in service.  

As a preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt rule is not appropriately 
applied to these matters.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

ORDER

Service connection for PTSD is denied.

Service connection for a psychological disorder, other than 
PTSD, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


